                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-03038-KLM

THE ESTATE OF JEFFREY SCOTT LILLIS, by and through its co-personal representatives
Meghan Lillis and Michele Driscoll,
MEGHAN LILLIS, individually,
C.A.L., individually, a minor, by and through Michele Driscoll as guardian,
C.S.L., individually, a minor, by and through Michele Driscoll as guardian,
A.L., individually, a minor, by and through Robin Booth as next friend and mother,
JORDAN LILLIS, individually, and
ASHLEY PERRY, individually,

       Plaintiffs,

v.

BOARD OF COUNTY COMMISSIONERS OF ARAPAHOE COUNTY;
TYLER S. BROWN, in his official capacity as Arapahoe County Sheriff, and
RUTH KYAMBADDE, RN, individually;

     Defendants.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiffs’ Motion to Compel Production [#144]1

(the “Motion to Compel”) and Non-Party Nurses’ (the “Nurses”) Motion for a Protective

Order and to Quash the Subpoena [#169] (the “Motion to Quash”). Non-party Colorado

State Board of Nursing (the “Board”) appeared as an interested party and timely filed a

Response [#168] to Plaintiffs’ Motion to Compel, and Plaintiffs filed a combined Reply

[#178] to both the Nurses’ Motion to Quash [#169] and the Board’s Response [#168]. The


       1
         “[#144]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                             -1-
Court has reviewed the Motions [#144, #169], the Response [#168], the Reply [#178], the

entire case file, and the applicable law, and is sufficiently advised in the premises. For the

reasons set forth below, the Motion to Compel [#144] is GRANTED in part, DENIED as

moot in part, and taken under advisement in part, and the Motion to Quash [#169] is

DENIED.

                                      I. Background

       This case involves the death of an inmate, Jeffrey Scott Lillis (“Lillis”), while he was

detained in the Arapahoe County Detention Facility (“ACDF”) in Arapahoe County,

Colorado. Compl. [#1] ¶¶ 1, 40. The remaining claims in this case are (1) a claim under

the Fourteenth Amendment for deliberate indifference to medical needs against Defendant

Ruth Kyambadde (“Kyambadde”) in her individual capacity and (2) a Monell claim against

the Board of County Commissioners of Arapahoe County and Arapahoe County Sheriff

Tyler Brown (collectively, the “County Defendants”). Plaintiffs formerly asserted a wrongful

death claim and a Fourteenth Amendment claim against other nurses at ACDF and other

defendants, but that claim has since been dismissed. See Order [#87]; Stipulation of

Dismissal [#133]; Stipulation of Dismissal [#134].

       After the tragic death of Mr. Lillis at ACDF, the Colorado State Board of Nursing (the

“Board”), an administrative agency within the Department of Regulatory Agencies

(“DORA”), conducted an investigation into the care and treatment provided to Mr. Lillis in

the days leading up to his death. Motion to Compel [#144] at 2. The investigation

commenced after the filing of the present lawsuit was reported in the press. Motion to

Quash [#169] at 4, n.1.        Plaintiffs subsequently sought production by Defendant



                                             -2-
Kyambadde and former defendant nurses Robly Evans, Denise Elwell, Jason Frank, Anita

Brown, and Nancy Winegar of “all records . . . relating to any and all proceedings by the .

. . [Board] . . . regarding the death of Jeffrey Lillis on December 14, 2014” (hereinafter the

“Board Records”). See Motion to Compel [#106] at 1-2. The Court granted Plaintiffs’ prior

motion to compel with respect to Defendant Kyambadde and denied the motion as moot

to the extent it was asserted against the former defendant nurses. See Order [#135]. The

only argument asserted by the current and former defendants in opposition to the prior

motion to compel was that the Court should recognize and apply the Colorado statutory

peer review privilege, which the Court declined to do after determining that creation of a

federal peer review privilege was inappropriate in the given circumstances. Id. at 10-11.

       Pursuant to that Order [#135], Plaintiffs served subpoenas on the Board “requesting

the production of the complete case files related to the Board’s inquiries into the medical

care and treatment given to Mr. Lillis” by the Nurses. Motion to Compel [#144] at 2. The

Board “responded to the subpoenas with a number of objections and a refusal to produce

any documents covered by the subpoenas.” Id. at 3. In its Response [#168], the Board

asserts that the Board Records are protected from disclosure on several grounds: (1)

relevance; (2) confidentiality; (3) deliberative process privilege; (4) confidentiality of

settlement communications; and (5) law enforcement privilege. The Board also submitted

a privilege log attached to their Response. See Ex. 1 to Response [#168-1]. The Nurses

filed their Motion to Quash [#169] in response to the present Motion to Compel [#144],

likewise arguing that (1) the Board Records are not relevant to Plaintiffs’ claims; (2) the

Nurses have an expectation of privacy with respect to the Records; (3) settlement

communications are privileged; and (4) the Court erred in its previous Order [#135] in

                                             -3-
determining that the Records are not protected by the peer review privilege. See Motion

to Quash [#169]. As the Board’s and Nurses’ arguments with respect to relevance, the

expectation of confidentiality, and the settlement privilege are duplicative, the Court

addresses both parties’ arguments collectively in its analysis to the extent that they overlap.

                                     II. Legal Standard

       The Federal Rules of Civil Procedure allow for the discovery of “any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the

case.” Fed. R. Civ. P. 26(b)(1). The party resisting discovery based on a privilege has the

burden of establishing that the privilege applies. Zander v. Craig Hosp., 743 F. Supp. 2d

1225, 1231-32 (D. Colo. 2010) (citation omitted). In establishing the applicability of the

privilege, the resisting party must expressly assert it and describe the nature of the

purportedly-privileged documents, ordinarily by tendering a privilege log. Id. As noted

above, the Board tendered a privilege log here.

                                        III. Analysis

       The Court first addresses the Nurses’ argument revisiting the issue of whether the

Court should recognize a federal peer review privilege. The Court then addresses the

Board’s and Nurses’ arguments regarding relevance and the expectation of confidentiality.

Finally, the Court examines whether the Board Records may be protected from disclosure

under any other asserted privileges.

A.     Peer Review Privilege - Federal Common Law

       In its February 7, 2019 Order [#135], the Court declined to apply the Colorado

statutory “peer review” privilege to this federal action, noting that “any public or private



                                              -4-
benefit from keeping the peer review information or documents confidential in this case is

outweighed by the public benefit that flows from full disclosure of all relevant information

needed to ascertain the truth of what occurred.” [#135] at 10-11. In their Motion to Quash

[#169], the Nurses urge the Court to reevaluate certain aspects of its prior Order [#135].

[#169] at 16-19. However, the arguments raised by the Nurses in suggesting that the Court

reevaluate its Order [#135] have already been fully briefed in response to Plaintiffs’

September 24, 2018 Motion to Compel [#106] and addressed in the previous Order [#135].

See Response [#113]; Response [#116]; Order [#135] at 8-10 . Simply stated, the Nurses

have not provided the Court with any new reason to revisit its previous analysis. Thus, to

the extent the Nurses argue that the Court should reconsider its ruling in its prior Order

[#135] and recognize Colorado’s statutory peer review privilege, the Court declines to do

so, especially in light of the fact that there are no remaining state law claims in this action.

B.     Relevance of Materials Sought

       The Nurses argue that the Board Records are not relevant to any of the remaining

claims against either Nurse Kyambadde or the County Defendants because “Plaintiffs do

not and cannot plausibly assert that the materials from the DORA files of [the non-party

nurses] relate at all to the care provided by Nurse Kyambadde,” and “[t]he Board does not

have the authority to opine on the global conduct of the County, since the County itself is

not a licensed nurse.” Motion to Quash [#169] at 9, 11. Plaintiffs counter that “if the Board

did find that all or most of the Non-Party Nurses . . . violated the Nurse Practice Act

Standards, the fact that Arapahoe County . . . found [that] the nurses who treated Mr. Lillis

did nothing wrong shows a custom of, at the very least, tolerating reckless conduct by its

nurses.” Reply [#178] at 7.

                                              -5-
       Because the pertinent question regarding the County Defendants’ liability under

Monell is whether Arapahoe County had a custom, policy, or practice of allowing nurses

to practice outside the scope of their licenses, the Board Records with respect to the non-

party nurses are clearly relevant. It is well-settled that relevance is a broad concept. Fed.

R. Civ. P. 26(b)(1) permits discovery “regarding any matter, not privileged, that is relevant

to the claim or defense of any party.” See Williams v. Bd. of Cty. Comm’rs, 192 F.R.D. 698,

702 (D. Kan. 2000) (request for discovery should be considered relevant if there is any

possibility the information sought may be relevant to a claim or defense). Here, Plaintiffs

have asserted that the Board Records of the Nurses, “all of whom treated Jeff Lillis at

Arapahoe County Jail immediately before his death from treatable pneumonia, are relevant

to show that to the extent the Nurses all failed to provide adequate care to Mr. Lillis in the

exact same way, Arapahoe County had a custom, policy, or practice that caused this type

of failure.” Reply [#178] at 5. While the Court does not comment on the ultimate

admissibility or weight of the evidence sought, the Court finds that Plaintiffs have

demonstrated that the Board Records might reveal facts relevant to Plaintiffs’ Monell claim

against the County Defendants.

       With respect to the Board’s privilege log, entries ## 10-24 and 27-30 are withheld

solely on grounds of relevance. Because the Board Records might reveal facts relevant

to Plaintiffs’ claim, the Court determines that entries ## 10-24 and 27-30 are not protected

from disclosure under any asserted protection or privilege and therefore orders that they

be produced.

C.     Expectation of Privacy/Confidentiality



                                             -6-
       The Nurses next argue that “[t]he Court should enter a protective order forbidding

the discovery sought” by Plaintiffs “based on the privacy interests of the non-party Nurses.”

Motion to Quash [#169] at 24. The Board similarly argues that “the Nurses had an

expectation of privacy as to communications with the Board,” and that “[t]here is no

compelling state interest in the disclosure to Plaintiffs here of the communications with the

Board.” Response [#168] at 12. Further, the Board contends that its own written policies

“further enforce the confidential and non-public nature of its documents.” Id. at 10.

According to the privilege log provided by the Board, several documents are withheld solely

on grounds of “Confidentiality of Board Files/Expectation of Privacy.” Ex. 1 to Response

[#168-1] at 1-2, 7-8.

       As a preliminary matter, “[a] concern for protecting confidentiality does not equate

to privilege.” Heartland Surgical Specialty Hosp., LLC v. Midwest Div., Inc., No. 05-2164-

MLB-DWB, 2007 WL 1246216, at *2 (D. Kan. Apr. 27, 2007). Further, in Seattle Times Co.

v. Rhinehart, 467 U.S. 20, 30 (1984), the Supreme Court observed:

       The [civil discovery] Rules do not differentiate between information that is
       private or intimate and that to which no privacy interests attach. Under the
       Rules, the only express limitations are that the information sought is not
       privileged, and is relevant to the subject matter of the pending action. Thus,
       the Rules often allow extensive intrusion into the affairs of both litigants and
       third parties.

As such, the fact that the discovery sought by Plaintiffs might be confidential does not

automatically shield it from the scope of permissible discovery pursuant to Fed. R. Civ. P.

26(b)(1). See also Lobato v. Ford, No. 05-cv-01437-LTB-CBS, 2007 WL 3342598 (D. Colo.

Nov. 9, 2007) (“The protection for privileged information afforded by Rule 26(b)(1) does not

extend to ‘confidential’ information”). Therefore, although both the Nurses and the Board


                                             -7-
have asserted confidentiality over the Board Records, this does not equate to an assertion

of privilege.

       The Board cites to Martinelli v. District Court, 612 P.2d 1083 (Colo. 1980), in arguing

that the Court should consider the constitutional right to privacy as weighing against

disclosure of the Board Records at issue here. Response [#168] at 10-12. In Martinelli,

the Colorado Supreme Court acknowledged the Fourteenth Amendment “right to privacy

which protects the individual interest in avoiding disclosure of personal matters.” 612 P.2d

at 1091. The court established a three-part test to determine whether allegedly confidential

information should be disclosed, which was later adopted by the Tenth Circuit in Denver

Policemen’s Protective Association v. Lichtenstein, 660 F.2d 432 (10th Cir. 1981). As set

forth in Martinelli, when the right to confidentiality is invoked to prevent disclosure of

information, the court must conduct a “tri-partite balancing inquiry,” as follows:

       (1) does the party seeking to come within the protection of the right to
       confidentiality have a legitimate expectation that the materials or information
       will not be disclosed?
       (2) is disclosure nonetheless required to serve a compelling state interest?
       (3) if so, will the necessary disclosure occur in that manner which is least
       intrusive with respect to the right to confidentiality?

612 P.2d at 1091.

       The Nurses’ right to privacy claim fails under the first prong of the Martinelli test. In

order for the constitutional right to confidentiality to arise, the Nurses “must show that [they]

ha[ve] ‘an actual or subjective expectation that the information . . . not be disclosed’” and

“that the material or information which [they] seek to protect against disclosure is ‘highly

personal and sensitive.’” Id. (citing Byron, Harless, Schaffer, Reid & Assocs., Inc. v. State

ex rel. Schellenberg, 360 So. 2d 83, 94-95 (Fla. App. 1978)). Although the Board’s


                                              -8-
assertions that its records are confidential might have given the Nurses an expectation that

the information would not be disclosed, the Nurses have failed to show that the records

they seek to protect from disclosure are “highly personal and sensitive” as required by the

Martinelli test. Martinelli adopted from Schellenberg a “‘descending order of sensitivity and

constitutional interest,’ pursuant to which the claimant’s objective expectation of

nondisclosure is to be determined.” Martinelli, 612 P.2d at 1091-92 (citing Schellenberg,

360 So. 2d at 95). Information reflecting the “intimate relationships” of the claimant of

confidentiality rank at the highest tier as the class of information most likely to fall within

“the zone of protection of the right to confidentiality.” Id. at 1092. The Martinelli court

further outlined the lower rankings set forth in Schellenberg:

       [T]he progressively lower tiers would include . . . [the claimant’s] beliefs and
       self-insights; his [or her] personal habits; routine autobiographical material;
       and finally, his [or her] name, address, marital status, and present
       employment, which together may constitute his [or her] irreducible identity to
       anyone who has reason to acknowledge his [or her] existence.

Id. (citing Schellenberg, 360 So. 2d at 95). Based on the factual circumstances of the

individual case, “it is less likely that information or materials in the lower tiers of this ranking

will come within the zone of protection of the right to confidentiality.” Id.

       Here, both the Board and the Nurses cite to the Board’s policies and provisions of

Colorado law in asserting that the Nurses have a legitimate expectation that the Board

Records will be kept confidential. See Motion to Quash [#168] at 24; Response [#169] at

9-10. However, both the Board and the Nurses ignore controlling Tenth Circuit Court of

Appeals authority on the issue of the constitutional right to confidentiality:

       The presence of privacy statutes and regulations may inform our judgment
       concerning the scope of the constitutional right to privacy. However, such
       local acts, standing alone, fall far short of the kind of proof necessary to

                                                -9-
       establish a broadly recognized, reasonable expectation of privacy which has
       been identified by precedent.

Flanagan v. Munger, 890 F.2d 1557, 1571 (10th Cir. 1989). In Flanagan, the Tenth Circuit

found that reprimands contained in the personnel files of police officers were not “of a

highly personal nature” and did not “create[ ] a constitutional expectation of privacy”

because the reprimands “related simply to the officers’ work as police officers.” Id. The

Tenth Circuit was thus “unwilling to hold that a reprimand of a public employee is of a highly

personal nature and creates a constitutional expectation of privacy.” Id.

       The Court finds that the instant case is akin to Flanagan in that the investigative

findings “relate[ ] simply to the [Nurses’] work as [nurses],” and that such work as public

employees is not “of a highly personal nature” so as to “create[ ] a constitutional

expectation of privacy.” Id.

       With respect to the Board’s privilege log, entries ## 1-9, 35, 36, 38, 40, 41, and 43

assert no grounds for withholding information besides confidentiality or the expectation of

privacy.2 Since the Court holds that the information contained in the Board Records is not

“of a highly personal nature,” the Board’s and Nurses’ privacy claims cannot stand. Thus,

the Court determines that entries ## 1-9, 35, 36, 38, 40, 41, and 43 are not protected from

disclosure under any asserted protection or privilege and therefore orders that they be

produced.

D.     Settlement Privilege - Federal Common Law

       The Nurses next argue that their “communications with DORA’s Office of Expedited


       2
          The Court acknowledges that entry # 9 also asserts that it contains no relevant
information. Ex. 1 to Response [#168-1] at 2. The Court has already addressed the issue of
relevance and found the Board’s and Nurses’ arguments unavailing. See supra § III.B.

                                            -10-
Settlement should be shielded from discovery” because “such communications should be

privileged.” The Board separately argues that “pursuant to Fed. R. Evid. 408, counsel’s

settlement communications are not admissible to prove or disprove any of Plaintiffs’

claims.” Response [#168] at 18. Plaintiffs counter that “[w]hile the documents might not

ultimately be admissible, ‘[i]nformation within this scope of discovery need not be

admissible in evidence to be discoverable.’” Reply [#178] at 17 (citing Fed. R. Civ. P.

26(b)(1)).

       As an initial matter, the Court knows of no controlling Tenth Circuit cases

recognizing a federal settlement privilege, and the Nurses have cited none. To the

contrary, “courts within the Tenth Circuit have declined to imply the existence of a federal

settlement privilege.” Hydro Eng’g, Inc, v. Petter Invs., Inc., No. 2:11-cv-00139-RJS-EJF,

2013 WL 6635163, at *1 (D. Utah Dec. 17, 2013). See also Evanston Ins. Co. v. Aminokit

Labs., Inc., No. 15-cv-02665-RM-NYW, 2015 WL 9738102, at *7 (D. Colo. Oct. 21, 2016)

(“The Tenth Circuit has not found any separate federal settlement privilege based on Rule

408 or otherwise, and this court finds it to be improper to imply one.”). Thus, to the extent

the Nurses urge the Court to recognize a federal settlement privilege, the Court declines

to do so.

       Per the Board’s privilege log, entries ## 45-50 assert that they are withheld on

grounds of relevance and because they contain settlement communications. See Ex. 1 to

Response [#168-1] at 10-11. The Court has now addressed both the issue of relevance

and that of the settlement privilege and found both arguments unpersuasive as grounds for

protecting the Board Records from disclosure. Thus, the Court determines that entries ##

45-50 are not protected from disclosure under any asserted protection or privilege and

                                            -11-
therefore orders that they be produced.

E.     Deliberative Process Privilege

       According to the privilege log provided by the Board, the deliberative process

privilege has been asserted only for entry # 44. The entry notes that the “document only

summarizes information already in the possession of Plaintiffs” and that it was “listed to err

on the side of caution,” as the Board believes that “Plaintiff[s] do not seek this document.”

Ex. 1 to Response [#168-1] at 9. The Board’s Response to Plaintiffs’ Motion to Compel

informs the Court that “[t]hrough conferral . . . Plaintiffs have excluded from their request

any summaries in the investigative reports of documents already in Plaintiffs’ possession.”

Response [#168] at 16. As entry # 44 appears on its face to contain only summaries of

documents already in Plaintiffs’ possession, the Court determines that it is not responsive

to the categories of materials sought by Plaintiffs’ subpoena and need not be produced.

Thus, the Court does not address the issue of whether the deliberative process privilege

would apply to any documents listed on the privilege log, as that privilege has not been

asserted to protect any documents that are genuinely sought by Plaintiffs. The Motion

[#144] is thus denied as moot with respect to entry # 44.

F.     Law Enforcement Investigative Privilege

       Finally, the Board argues that certain documents sought by Plaintiffs are protected

under the law enforcement investigative privilege. See Response [#168] at 13-15. These

documents are listed as entries ## 25, 26, 31-34, 37, 39, and 42 on the Board’s privilege

log. See Ex. 1 to Response [#168-1] at 5-8. The law enforcement investigative privilege

is a governmental privilege which belongs to the government alone and must be asserted



                                            -12-
by it. In re M & L Bus. Mach. Co., Inc., 161 B.R. 689, 693 (D. Colo. 1993) (citing United

States v. Winner, 641 F.2d 825, 831 (10th Cir. 1981) (identifying the law enforcement

investigative privilege as one of the privileges “exclusively reserved for the Government”)).

Here, the Board is an administrative agency within DORA with the authority to enforce the

provisions of the Nurse Practice Act and discipline nurses who violate that Act pursuant to

C.R.S. § 12-38-108(1)(b) and (b.5). See Response [#168] at 4-5. The Board thus may

assert the law enforcement investigative privilege.

       The law enforcement investigative privilege is “based primarily on the harm to law

enforcement efforts which might arise from public disclosure of . . . investigatory files.”

Winner, 641 F.2d at 831 (quoting Black v. Sheraton Corp., 564 F.2d 531 (D.C. Cir. 1977)).

“To assert the law enforcement evidentiary privilege, the responsible official in the

department must lodge a formal claim of privilege, after actual personal consideration,

specifying with particularity the information for which protection is sought, and explain why

the information falls within the scope of the privilege.” Winner, 641 F.2d at 831. “The

purpose of the law enforcement privilege is to prevent disclosure of law enforcement

techniques and procedures, to preserve the confidentiality of sources, to protect witness

and law enforcement personnel, to safeguard the privacy of individuals involved in an

investigation and otherwise to prevent interference with an investigation. In re M & L Bus.

Mach. Co., Inc., 161 B.R. at 693 (citations and internal quotation marks omitted). “The

privilege may be overridden by the movant’s substantial need for the documents and its

inability to obtain their substantial equivalent by other means.” Id. (citations and internal

quotation marks omitted).

       This privilege covers only “records or information compiled for law enforcement

                                            -13-
purposes. To qualify for this privilege from disclosure the information must satisfy two

conditions: its source must be a government agency, and the agency must demonstrate

how a disclosure would cause one of the harms specified in [5 U.S.C.] § 552(b)(7).” Design

Basics, LLC v. ProBuild Co. LLC, No. 10-cv-02274-REB-BNB, 2011 WL 2600980, at *4 (D.

Colo. June 30, 2011) (quoting Forest Prods. Nw., Inc. v. United States, 62 Fed. Cl. 109,

113 (Fed. Cl. 2004) (citing Tuite v. Henry, 181 F.R.D. 175, 176-77 (D.D.C. 1998) (holding

that “[t]he federal law enforcement privilege is a qualified privilege designed to prevent

disclosure of information that would be contrary to the public interest in the effective

functioning of law enforcement. The privilege serves to preserve the integrity of law

enforcement techniques and confidential sources, protects witnesses and law enforcement

personnel, safeguards the privacy of individuals under investigation, and prevents

interference with investigations”)). The harms specified in 5 U.S.C. § 552(b)(7) include

interference with enforcement proceedings, deprivation of a right to a fair trial or an

impartial adjudication, unwarranted invasions of personal privacy, disclosure of the identity

of a confidential source or information furnished by a confidential source, disclosure of

techniques and procedures for law enforcement investigations or prosecutions, disclosure

of guidelines for law enforcement investigations or prosecutions or endangering the life or

physical safety of any individual.

       Here, the Board asserts that the “reports are subject to the law enforcement

investigative privilege as they were created by the Board’s investigator specifically in

relation to pending administrative proceedings,” and “the premature release of the

information would reveal the Board’s case against the Nurses, including the nature,

direction, and focus of its investigations, and is sufficient to satisfy the ‘harm’ requirement.”

                                              -14-
Response [#168] at 15. However, the Board does not indicate exactly which harm

specified in 5 U.S.C. § 552(b)(7) would result due to disclosure of the findings against the

Nurses. Though not tailored to the precise language of the statute, the asserted harm

appears to be an interference with enforcement proceedings. The Court is mindful of the

Board’s interest in preserving the integrity of its investigations. However, the Court is

unable to determine whether the Board’s assertion of the law enforcement investigative

privilege is valid in light of the lack of detail regarding how exactly a disclosure would cause

an interference with its enforcement proceedings against the Nurses. The Court therefore

orders that entries ## 25, 26, 31-34, 37, 39, and 42 be submitted to the Court for an in

camera review so that it can determine whether the law enforcement investigative privilege

applies.

                                        IV. Conclusion

       Based on the foregoing,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel [#144] is GRANTED in

part, DENIED as moot in part, and taken under advisement in part, as outlined above.

       IT IS FURTHER ORDERED that the Nurses’ Motion to Quash [#169] is DENIED.3

       IT IS FURTHER ORDERED that entries ## 1-24, 27-30, 35, 36, 38, 40, 41, 43, and

45-50 shall be produced no later than July 22, 2019.

       IT IS FURTHER ORDERED that entries ## 25, 26, 31-34, 37, 39, and 42 shall be


       3
           The Court is conducting in camera review only with respect to the documents asserted
by the Board to be protected under the law enforcement privilege. Again, the Board is the only
party here with standing to assert that privilege. Because the applicability of the law enforcement
privilege is only at issue in connection with the Board’s Response to the Motion to Compel (and is
completely unrelated to the Motion to Quash), the Nurses’ Motion to Quash can be denied in full
at this time.

                                               -15-
submitted to the Court for in camera review no later than July 18, 2019.



      Dated: July 12, 2019




                                         -16-
